[clip_image01.jpg]

May 15, 2007

Mr. Brian Bellardo
NYFIX, Inc.
100 Wall Street - 26th Floor
New York, NY 10005

Dear Brian:

This is to confirm your conversations with NYFIX, Inc. ("NYFIX" or the
"Company") concerning your continuing employment at the Company, effective as of
the date of this letter.

In connection with your continuing employment with the Company and in
consideration of your agreement to the terms and conditions of this revised
letter agreement, the Company is offering the package described herein. This
package is in lieu of any other Company benefits, and by signing this letter
agreement you are acknowledging that you have read and understand its terms and
conditions and that such benefits are more valuable to you than any other
benefits to which you may otherwise be entitled from NYFIX:

1. EMPLOYMENT PERIOD: You will continue in NYFIX's employ as Senior Vice
President and General Counsel until you or NYFIX gives prior written notice of
termination of at least sixty (60) days. The period during which you are
employed by NYFIX shall be referred to as the "Employment Period." During the
Employment Period, you will continue to be paid a base salary, less applicable
withholdings. Your current base salary is $248,063. You will continue to be
eligible for all of your current benefits to the extent they are provided to
similarly situated NYFIX employees on the same terms as those provided to
similarly situated NYFIX employees, including without limitation,

1



--------------------------------------------------------------------------------


 

paid holidays, as defined by the Company's holiday schedule, four weeks of paid
vacation each calendar year with vacation accruing on a prorata basis during
each pay period, health/medical insurance plans, dental insurance plan, life
insurance plan, disability insurance plan, 401(k) and other pension and
retirement plan arrangements. You will also be eligible for new benefits that
may be made available to similarly situated employees from time to time. Your
base salary may be increased at any time during the Employment Period in an
amount agreed upon by the Company. In no event, however, shall your compensation
be decreased without your prior written consent. To the extent the Company
extends special bonuses or incentives which could include equity or equity
related compensation awards to similarly situated employees of the Company, it
will grant bonuses and incentives to you consistent with your position as
General Counsel of the Company. Any equity and equity related compensation
awards shall be subject to the same terms as applicable to similarly situated
employees. The last day of the Employment Period shall be known as the
"Effective Date".



2. RETENTION BONUS: If you have not terminated your employment and NYFIX has not
terminated you for Cause (as defined below): (1) on or before June 30, 2007,
NYFIX will pay you a cash bonus equal to three months of your base salary ("Cash
Bonus"), less required withholdings; and (2) on or before September 30, 2007, in
addition to the Cash Bonus, you will receive an additional three months of
Severance Pay for a total of fifteen (15) (instead of twelve (12)) months of
Severance Pay, and the Payment Period (as defined in the next paragraph) will be
fifteen (15) months. NYFIX will pay the Cash Bonus on the first regular pay day
following June 30, 2007. "Cause" means misappropriation of funds from NYFIX.


3. SEPARATION PAY: Whether termination is initiated by you or NYFIX for any
reason or without reason, except termination by NYFIX for Cause (as defined
above), you (or, upon your death before all benefits and amounts are paid to you
pursuant to this letter agreement, your legal representative or estate) will
receive separation pay from the Effective Date at your then current base salary,
less applicable withholdings ("Separation Pay") for a period equal to twelve
(12) months (or fifteen (15) months if the provisions of subparagraph (2) of
paragraph 2 above are met). These payments will be made in accordance with
NYFIX's regular payroll practices and shall be less required withholdings. The
period during which you are entitled to receive Separation Pay under this
paragraph 3 and, if applicable, paragraph 2, shall be referred to as the
"Payment Period". You agree that if you owe any amounts to the Company (directly
or through third party accounts, such as non-business-related charges on a
Company-issued credit card or cellular telephone) following the Effective Date,
you hereby authorize the Company to deduct the full value of such amounts from
any payments owed to you under this Agreement. The amount of any payment or
benefit provided for you under this Agreement shall not be reduced by retirement
benefits. Furthermore, you shall not be required to mitigate the

2



--------------------------------------------------------------------------------


 

amount of any payment provided for you by seeking other employment or otherwise,
nor shall the amount of any payment or benefit provided you hereunder be reduced
by any compensation earned by you as a result of employment by another employer
(provided such employment does not violate the provisions of paragraph 11 of
this Agreement).



4. COBRA/WELFARE BENEFITS/401(K): You are eligible to elect continuation of your
coverage (and your dependents' coverage) on the Effective Date under NYFIX's
group healthcare insurance plans pursuant to Part 6 of Title I of the Employee
Retirement Income Security Act of 1974, as amended, and all related state and
local laws ("COBRA"). Pursuant to this letter agreement, if you timely elect
COBRA, NYFIX will reimburse you the full cost that you incur should you elect to
continue such coverage, for the duration of the Payment Period ("COBRA
Reimbursements"), upon submission of proof of payment. Any such COBRA
Reimbursements shall end at the conclusion of the calendar month in which the
Payment Period ends, although you shall remain eligible to receive COBRA
continued group health insurance coverage at your own cost for the time period
set forth under applicable law. If you, your spouse and dependents become
eligible for benefits under a future employer's health and medical plan prior to
the expiration of the Payment Period, your entitlement to COBRA Benefits shall
cease. All other employee benefits including, without limitation, participation
in NYFIX's 401(k) plan (other than with respect to vested benefits), life
insurance, short- and long-term disability, incentives, and vacation and sick
pay, shall terminate as of the Effective Date, or on the date(s) thereafter set
forth in the applicable plan documents. Your right to receive vested 401(k)
benefits, if any shall continue.


5. ACCRUED SALARY/VACATION PAY/BUSINESS EXPENSES: In the first payroll cycle
after the Effective Date, unless earlier required by applicable law, NYFIX will
pay you any accrued but unpaid Salary through the Effective Date, all accrued,
but unused, vacation through the Effective Date and will reimburse you for all
theretofore unreimbused business expenses incurred in accordance with Company
policy, through the Effective Date, less required withholdings.


6. ANNUAL BONUS: If you complete a full calendar year during the Employment
Period, NYFIX will pay you your full entitlement under any outstanding annual
bonus plan in effect for that year calculated in accordance with the provisions
of that plan. For any period of less than a full calendar year during the
Employment Period, NYFIX will pay you, on the date any such payment is made to
other similarly situated employees, your entitlement under any outstanding
annual bonus plan in effect at "target." Such amount will be prorated for the
portion of the year during which the Effective Date occurs beginning on January
1 of that calendar year, including 2007, and ending on the Effective Date, less
required withholdings. Annual Bonuses for calendar year 2007, and each calendar
year


3



--------------------------------------------------------------------------------


 

thereafter shall be based upon individual and corporate goals (established by
NYFIX), with the specified target amount of such Annual Bonuses no less than 35%
of your then current annualized Base Salary.



7. MISCELLANEOUS: The Company acknowledges that, during the six (6) months
following the end of the Employment Period, you shall be entitled to avail
yourself, at the Company's expense, of the services of Ralph Roberto of Keystone
Partners (or his designees or affiliates), a career counselor, for services
agreed by all three parties, which agreement will not be unreasonably withheld
by the Company.


8. CONFIDENTIALITY & NON DISPARAGEMENT: You agree to treat as confidential and
not to disclose any confidential or non-public materials or information of NYFIX
and its affiliated companies which you have learned or discovered, or will learn
or discover, during your employment by NYFIX and its affiliated companies,
including the terms of this letter agreement, except as necessary in the course
of your employment or as required by court order or subpoena, other than to your
legal counsel and/or tax advisors with the understanding that he or she will
maintain the confidentiality thereof. You also agree to refrain from disparaging
or holding up to ridicule the name of NYFIX and its affiliated companies, and
their directors, officers and employees. The Company agrees that none of its
directors or Section 16 executive officers will denigrate, disparage, defame,
impugn or otherwise damage or assail your reputation or integrity. Nothing in
this letter agreement shall interfere with your obligations to respond
truthfully to any demand or service of process from or order of a court or
governmental agency of competent jurisdiction.


9. You and NYFIX agree that (i) any internal, external or media communication
concerning the termination of your employment by NYFIX shall be made by NYFIX in
a form and content required by law in NYFIX's opinion, and NYFIX agrees to
provide you with a draft prior to release. If NYFIX is approached by any person
for a reference on your behalf, NYFIX agrees that a representative of the
Company will give a written reference consistent with a draft reference letter
prepared by you, so long as it is truthful in all respects.


10. RETURN OF PROPERTY AND ONGOING ASSISTANCE: By signing this letter agreement,
you represent that, at the expiration of the Employment Period, or earlier at
NYFIX's request, you will return all materials, documents and/or property of
NYFIX that was issued to you or is otherwise in your possession or control. Such
property includes but is not limited to computer and telephone equipment,
computer software and data, passwords, manuals, non-public business information
and records, and client records and contact information.


 

You agree that you will make yourself available on reasonable notice to
cooperate fully with the Company in the resolution of any disputes or litigation



4



--------------------------------------------------------------------------------


 

which the Company may face for which you may have knowledge of any facts or
events, material or otherwise and, except where prohibited by applicable law,
you will not voluntarily discuss any such disputes, litigation, facts or events
with anyone other than the Company and your attorneys and advisors. Following
the Effective Date, the Company agrees that any such requests for cooperation
will be reasonable and where feasible shall occur during non-business hours
unless by mutual agreement. You also agree to make yourself available on
reasonable notice to cooperate with the Company in connection with any current
or future inquiries or investigations by any governmental authority or agency
(e.g. SEC), or any lawsuit by any third party involving the Company, its
officers and directors (present or past), or the Employee. The Company agrees to
advance all reasonable and necessary out-of-pocket expenses incurred by you in
connection therewith, including but not limited to anticipated reasonable
attorneys' fees and anticipated disbursements. You agree to provide an
accounting for such funds advanced, including receipts for expenses, and to
promptly return funds not used. In addition to the above, to the extent you make
yourself available in person, you shall receive compensation from NYFIX in the
amount of Two Thousand United States Dollars ($2,000.00) per diem. NYFIX agrees
that your offer to so make yourself so available in person extends only to
non-business hours or non-business days (or, if unavoidable, to business hours
or business days, subject to NYFIX's agreeing to a schedule for your services
acceptable to your employer at the time such services are requested). In the
event that you are requested by NYFIX to cooperate as required in this
paragraph, NYFIX shall reimburse you for your reasonable out-of-pocket legal,
travel, lodging and other expenses in accordance with Company policy.



11. NON-COMPETITION: You agree that you will not, directly or indirectly, except
as agreed in writing by the Chief Executive Officer of NYFIX:


 

(a) within twelve (12) months following the Effective Date, hire or solicit for
employment any then current employee of or consultant to NYFIX (or any
affiliated company thereof) (hereinafter collectively "NYFIX"), or any person
who was an employee of or consultant to NYFIX within six (6) months of the date
that you begin to solicit or offer to hire such person, or



 

(b) within six (6) months following the Effective Date, engage in employment or
any consulting arrangement with any of the following companies: Thomson
Financial Services' Traderoute or Autex, Transaction Network Services (TNS),
Radianz, Tradeware, Citigroup's Lava Trading, Liquidnet, Pipeline Trading or ITG
Posit.



 

You will forfeit all benefits under this letter agreement in the event you
engage in any of the activities mentioned in this paragraph. This paragraph does
not,



5



--------------------------------------------------------------------------------


 

however, prohibit you from owning, directly or indirectly, solely as an
investment, securities of any entity which are publicly traded if you do not own
5% or more of any class of securities of such entity.



12. STOCK OPTIONS: You understand that you will have until ninety (90) days from
the Effective Date (the "Lapse Date") to exercise any equity awards validly
granted to you under the NYFIX, Inc. 2001 Stock Option Plan, the NYFIX, Inc.
Amended and Restated 1991 Incentive and Nonqualified Stock Option Plan or any
equity award plan adopted by the Company after the date of this letter agreement
(collectively, the "Plans"), unless any such Plan provides for a different
period of time within which to exercise equity awards, that are exercisable and
vested as of the Effective Date, as reflected in the Options Statement that will
be provided to you upon your termination. If you would like to exercise any of
such vested options, you must so notify the Company's Director of Human
Resources, via email, on or before the Lapse Date. Any such exercise shall be
subject to the terms of the Plans, applicable law, the Company's ability to
issue stock, and the Company's procedures regarding the exercise of stock
options. Subject to the foregoing, upon payment by you prior to the Lapse Date
of the aggregate exercise price of the options exercised plus applicable
withholdings, the Company will cause the shares to be issued. All remaining
outstanding vested options not exercised in this fashion will lapse as of the
Lapse Date; all options unvested as of the Effective Date lapse as of that date.


13. GENERAL RELEASE: You hereby irrevocably and unconditionally release and
discharge NYFIX, its affiliated companies, and its and their former and current
officers, directors and employees from liability for any claims, causes of
action and demands that you have or may have against it and them as of the date
of your signing this letter agreement, whether they are known or unknown to you,
relating in any way to your employment with NYFIX, including without limitation
any claims, causes of action and demands related to or for breach of express or
implied contract, violation of public policy, negligence, interference with
contractual or business relations or any other tort, or arising under or
asserting any violations of any federal, state or local laws, rules or
regulations, any fair employment practices or other employee relations statutes
(including without limitation Title VII of the Civil Rights Act of 1964, the New
York State Human Rights Law, the New York City Human Rights Law, the New York
Labor Law, the Connecticut Fair Employment Practices Act, the Age Discrimination
in Employment Act of 1967 ("ADEA"), the Americans with Disabilities Act of 1990
and the employment laws and regulations of the States of New York and
Connecticut, or arising under or asserting violations of any rule, executive
order, law or ordinance, or any other obligation (including, without limitation,
your Employment Agreement dated as of August 1, 2006, except for the provisions
of Paragraph 18 thereof, which shall continue in full force and effect). Nothing
herein, however, shall prevent you from exercising any rights under the Older
Workers Benefit Protection Act to challenge the validity of this waiver and
release of ADEA claims pursuant to this letter agreement and nothing herein


6



--------------------------------------------------------------------------------


 

shall interfere with your COBRA rights. The foregoing release excludes any
claims, demands and causes of action that relate, in any way, to your
enforcement of the terms of this letter agreement.



14. SECTION 409A: This agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the "Code"), and any applicable
guidance or regulations, including transition rules, thereunder (collectively,
"Section 409A"). To the extent required by Section 409A and notwithstanding any
other provision of this letter agreement, if you are a "specified employee" (as
defined under Section 409A(a)(2)(B)(i) of the Code) no payment or benefit that
constitutes deferred compensation for purposes of Section 409A will be provided
to you following your separation from service prior to the first to occur of (i)
the date of your death or (ii) the first day of the seventh month following the
month in which your separation from service occurs,. Any payment that is delayed
pursuant to the immediately preceding sentence shall instead be paid in a lump
sum promptly following the first to occur of the two dates specified in the
immediately preceding sentence. The parties hereto recognize that certain
provisions of this letter agreement may be affected by Section 409A and it is
understood and agreed that you are responsible for consulting with your tax
advisor regarding the potential impact of Section 409A regarding the pay and
benefits provided herein. It is also understood and agreed that NYFIX is not
responsible for any adverse consequence from the application of Section 409A to
the pay and benefits provided herein. The parties agree to negotiate in good
faith to amend this letter agreement or to take such other actions as may be
necessary or advisable to comply with Section 409A.


15 INDEMNIFICATION/REIMBURSEMENT OF LEGAL AND OTHER EXPENSES: Notwithstanding
anything to the contrary in this letter agreement, the Company agrees to
indemnify you and hold you harmless to the fullest extent not prohibited by
applicable law and NYFIX's by-laws against all expenses and/or losses (which the
Company will advance, in accordance with applicable law) relating to, resulting
from or arising out of any threatened, pending or completed action, suit, claim
or proceeding related to your employment with the Company, including, but not
limited to, Ritchie v. Castillo, Case No. FST-CV-06-4009324S (Sup. Ct. Conn.)
and McLaughlin v. Castillo, Case No. FST-CV-06-4009405S (Sup. Ct. Conn.). In
addition, to the extent the Company maintains related liability insurance, you
will be eligible to receive coverage under such policy if such coverage is
included under such policy at no additional cost This provision shall survive
the termination of your employment with NYFIX.


 

NYFIX, upon reasonable notice, shall advance to you the reasonable and necessary
out-of-pocket expenses, including attorney's fees and disbursements, paid or
incurred by you in connection with any matter as to which you are indemnified.
You shall be entitled to receive, upon application therefore,



7



--------------------------------------------------------------------------------


 

advances from the Company to cover the costs and expenses paid or incurred by
you in defending any claim, action, suit or proceeding against you or in
complying with any demand, service of process, order or request from a court or
governmental agency in connection with any matter as to which you are
indemnified. You will repay to the Company amounts advanced pursuant to this
paragraph 15 if it shall ultimately be determined in a final judgment that you
are not entitled to be indemnified for the matter to which such amounts relate.



 

All rights under this paragraph 15 shall survive the dissolution of the Company,
provided that a claim for indemnification hereunder is made prior to the time
distribution upon liquidation of the assets of the Company is made.



 

NYFIX will reimburse you for out-of-pocket legal fees incurred by you related to
the negotiation of this Agreement, to a maximum reimbursement of $2,500.



16. BY ASSUMPTION NYFIX SUCCESSOR: NYFIX agrees to require any successor
(whether direct or indirect, by purchase, merger consolidation, reorganization
or otherwise) to assume and agree to perform NYFIX' obligation under this
agreement in the same manner and to the same extent if no such succession had
taken place.


17. ADDITIONAL PROVISIONS: Any notice given pursuant to the Agreement to any
party hereto shall be deemed to have been duly given when mailed by registered
or certified mail, return receipt requested, or by overnight courier, or when
hand delivered as follows:


  If to NYFIX:

  Chief Administrative Officer
100 Wall Street, 26th floor
New York, New York 10005      

 

If to you, to your last known address on file with NYFIX, with a copy to:



 

Robert M. Fields, Esq.
245 Park Avenue
39th Floor
New York, New York 10167-0002;



 

or at such other address as either party shall from time to time designate by
written notice, in the manner provided herein, to the other party hereto.



8



--------------------------------------------------------------------------------

 

This letter agreement shall be binding upon and inure to the benefit of the
parties hereto, their respective heirs, successors and assigns.



 

Notwithstanding anything to the contrary in this letter agreement, in the event
you should die at any time before any amounts payable to you under this letter
agreement are paid in full, the amounts remaining to be paid under this letter
agreement at the time of your death shall be paid (at such times as such amounts
would have been paid to you) to your estate.



 

Nothing contained in this letter agreement shall be deemed or construed as an
admission of wrongdoing or liability on your part or on the part of NYFIX.



 

You shall not be required to mitigate the amount of any payment provided for
pursuant to this letter agreement by seeking other employment and to the extent
that you obtain or undertake other employment, the payments to be made under
this Agreement will not be reduced by your earnings from the other employment.



 

This letter agreement shall be governed by, and construed in accordance with the
internal laws of the State of New York, without regard to principles of
conflicts of laws. Concurrent with complete execution of this Agreement, you
shall execute the Company's standard form of Arbitration Agreement and Employee
Proprietary Information & Intellectual Property Agreement, both of which shall
be binding upon you.



 

This letter agreement may be executed by one or more of the parties hereto on
any number of separate counterparts and all such counterparts shall be deemed to
be one and the same instrument. Each party hereto confirms that any facsimile
copy of such party's executed counterpart of this letter agreement (or its
signature page thereof) shall be deemed to be an executed original thereof.



 

By signing and delivering this letter agreement and/or any schedule, exhibit,
amendment, or addendum thereto, each party will be deemed to represent to the
other that the signing party has not made any changes to such document from the
draft(s) originally provided to the other party by the signing party, or vice
versa, unless the signing party has expressly called such changes to the other
party's attention in writing (e.g., by "redlining" the document or by a comment
memo or email message).



9



--------------------------------------------------------------------------------


 

This letter agreement contains the entire understanding of the parties relating
to the subject matter hereof. You acknowledge that no representations, oral or
written, have been made other than those expressly set forth herein, and that
you have not relied on any other representations in executing this letter
agreement. This letter agreement may be modified only in a document signed by
both of the parties hereto and referring specifically hereto. All prior
understandings relating to the subject matter of this letter agreement, whether
oral or written, are hereby superseded by this document.



 

You have twenty-one (21) days from the date you receive this letter agreement to
consider accepting this offer. If you choose not to accept the offer within such
period, it should be considered withdrawn. If you accept the offer and sign this
letter agreement you will then have seven (7) days to reconsider and revoke your
acceptance, if you choose.



 

We advise you to take time to consider this proposal and to consult with an
attorney prior to signing it. Please indicate your understanding, acceptance and
approval of this letter agreement by signing your name and dating your signature
where indicated below. Kindly return the original of this letter agreement to
me. The enclosed duplicate original is for your files.



18. REQUIRED APPROVALS: This letter agreement has been approved by the
Compensation Committee and the Board of Directors.


      Sincerely,               /s/ Scott A. Bloom  

--------------------------------------------------------------------------------

  Scott A. Bloom   EVP - Corporate Development   And Chief Administrative
Officer     Accepted and Agreed by:               /s/ Brian Bellardo  

--------------------------------------------------------------------------------

  Date   May 15, 2007  

--------------------------------------------------------------------------------

 

10